





Exhibit 10.2


Form of Management Incentive Plan Tied Restricted Share Unit Agreement
for the
Carnival plc 2014 Employee Share Plan

Grant Agreement - Conditional Right to Receive
This Management Incentive Plan Tied Restricted Share Unit Grant Agreement (the
Agreement), shall apply to the grant of Management Incentive Plan Tied
Restricted Share Units made to select Executives of Carnival plc (the Company),
on [GRANT DATE] under the Carnival plc 2014 Employee Share Plan (the Plan).
The Company hereby makes to you a Management Incentive Plan Tied restricted
share unit (the MTE RSUs) grant consisting of that number of MTE RSUs set forth
in your EquatePlus portfolio, on the terms and conditions set forth in the Plan
and this Agreement. In the event of any inconsistency, the rules of the Plan
shall take precedence. Any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.
Nature of Grant
Each MTE RSU comprised in your grant is equivalent to a hypothetical investment
in one ordinary share of $1.66 each in the capital of the Company (a Share).
Your grant is in the form of a conditional right to acquire the number of Shares
equal to the number of MTE RSUs comprised in your grant at a nil cost.
You will have no beneficial interest in any Shares during the Restricted Period.
Restricted Period
Your grant is subject to a Restricted Period. In this case, the Restricted
Period on the MTE RSUs shall expire on the [NUMBER OF YEARS] anniversary of the
grant date specified in your EquatePlus portfolio (the Grant Date).
Generally, your grant will be forfeited automatically on you ceasing to be an
employee of the plc Group (whether lawfully or unlawfully) before the expiry of
the Restricted Period. However, upon the termination of your employment with the
Combined Group or an Affiliate due to death, disability or Retirement, the grant
shall be released according to the following, unless and until you engage in
competition in violation of the Competition and Nondisclosure provisions below:
a)    In the event you terminate by reason of death or disability, the
Restricted Period shall lapse on the date of your death or disability.
b)    In the event you terminate by reason of Retirement, the restrictions shall
lapse in accordance with the rules of the Plan.
c)    In the event you voluntarily terminate employment as a direct result of
you being diagnosed with a terminal medical condition, the Restricted Period
shall lapse on the earlier of your death or the [NUMBER OF YEARS] anniversary of
the Grant Date.
d)    In the event a member of the Combined Group or an Affiliate terminates
your employment with such company for a reason other than for Cause, as defined
in the Plan, the Restricted Period shall lapse on the [NUMBER OF YEARS]
anniversary of the Grant Date.
Notwithstanding anything herein to the contrary, but subject to the above, no
release of the grant shall be made, and all rights to this grant shall be
forfeited, if any of the following events shall occur:
a)    Your employment with the Combined Group or an Affiliate is terminated for
Cause. For purposes of this Agreement, “Cause” shall be defined set forth in the
Plan;
b)    You voluntarily terminate employment with the Combined Group or an
Affiliate prior to Retirement unless such voluntary termination is directly
related to death, disability or you being diagnosed with a terminal medical
condition;
c)    You engage in competition, as more particularly described below, either
(i) during the term of your employment with the Combined Group or an Affiliate;
(ii) following your voluntary termination of


1



--------------------------------------------------------------------------------




employment with the Combined Group or an Affiliate; or (iii) following the
employing company’s termination of your employment for any reason; or
d)    You violate the nondisclosure provisions set forth below.
Release of Grant
You will be deemed to have called for the release of your grant on the date on
which your grant vests following expiration of the Restricted Period and
attainment of the vesting criteria set out in the Vesting Schedule contained in
Appendix A to this Agreement unless the release of your grant would be
prohibited by law, the Model Code for Securities Transactions by Directors of
Listed Companies or the Company’s dealing code. In such a case you will be
deemed to have called for the release of your grant on the first date following
vesting of your grant on which the release of your grant would not be
prohibited. This grant may only be settled in Shares.
Dividends
The Compensation Committee has determined that on each occasion on which a
dividend is paid in respect of one Share, a notional amount of cash and shares
equal to the cash and share dividend paid in respect of one Share will be
credited to each Restricted Share Unit comprised in your grant (the Dividend
Equivalents). Dividend Equivalents will be withheld by the Company for your
account and will be distributed to you in the form of additional Shares on
settlement of your grant. If your grant is forfeited, you will have no
entitlement to such Dividend Equivalents.
Taxation
You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the Employer), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (Tax-Related Items), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant, including, but not limited to, the
grant, vesting or settlement of the grant, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends and/or any
Dividend Equivalents; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the grant to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company or its
agent to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
your wages or other cash compensation paid to you by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the grant either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization
without further consent); or (iii) withholding in Shares to be issued upon
settlement of the grant.
Notwithstanding the foregoing, if you are an officer subject to Section 16 of
the Exchange Act, the Company will withhold in Shares upon the relevant taxable
or tax withholding event only upon advance approval by the Committee or the
Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
grant, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
Nature of Grant


2



--------------------------------------------------------------------------------




In accepting the grant, you acknowledge, understand and agree that:
e)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

f)
the grant of your grant is voluntary and occasional and does not create any
contractual or other right to receive future grants of MTE RSUs, or benefits in
lieu of MTE RSUs, even if MTE RSUs have been granted in the past;

g)
all decisions with respect to future awards or other grants, if any, will be at
the sole discretion of the Company;

h)
the grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer, or any member of the Combined Group and
its Affiliates and shall not interfere with the ability of the Company, the
Employer or any member of the Combined Group and its Affiliates, as applicable,
to terminate your employment or service relationship (if any);

i)
you are voluntarily participating in the Plan;

j)
the grant and the Shares subject to the grant, and the income and value of same,
are not intended to replace any pension rights or compensation;

k)
the grant and the Shares subject to the grant, and the income and value of same,
are not part of normal or expected compensation for any purpose, including,
without limitation, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;

l)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

m)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the grant resulting from the termination of your employment or other service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and in
consideration of the making of the grant, you agree not to institute any claim
against the Company, the Employer, or any member of the Combined Group and its
Affiliates;

n)
unless otherwise agreed with the Company, the grant and the Shares, and the
income and value of same, are not granted as consideration for, or in connection
with, the service you may provide as a director of the Company or any member of
the Combined Group and its Affiliates;

o)
unless otherwise provided in the Plan or by the Company in its discretion, the
grant, and the benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; and

p)
neither the Company, the Employer or any member of the Combined Group or its
Affiliates shall be liable for any foreign exchange rate fluctuation between
your local currency and the British Pound Sterling that may affect the value of
the grant or of any amounts due to you pursuant to the settlement of the grant
or the subsequent sale of any Shares acquired upon settlement.

No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You should consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other grant grant materials (Data) by and


3



--------------------------------------------------------------------------------




among, as applicable, the Employer, the Company and any member of the Combined
Group or its Affiliates for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all grants or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan.
You understand that Data will be transferred to UBS AG, or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Global Human Resources Department. You authorize the
Company, UBS AG and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Global Human Resources Department.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant MTE RSUs or other equity awards to you or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Global Human Resources
Department.
Competition
The services you provide are unique, extraordinary and essential to the business
of the Combined Group or its Affiliates, particularly in view of your access to
the Combined Group or its Affiliates’ confidential information and trade
secrets. Accordingly, in consideration of the grant, you agree that you will
not, without the prior written approval of the Board of Directors, at anytime
during the term of your employment with the Combined Group or its Affiliates and
(except as provided below) for the then remaining duration of the Restricted
Period, if any, following the date on which your employment with the Combined
Group or its Affiliates terminates, directly or indirectly, within the cruise
industry wherever located, engage in any business activity directly or
indirectly competitive with the business of the Combined Group or its
Affiliates, or serve as an officer, director, owner, consultant, or employee of
any organization then in competition with the Combined Group or its Affiliates.
In addition, you agree that during such restricted period following your
employment with the Combined Group or its Affiliates, you will not solicit,
either directly or indirectly, any employee of the Combined Group or its
Affiliates, its subsidiaries or division, who was such at the time of your
separation from employment hereunder. In the event that this provision should
ever be adjudicated to exceed the time, geographic or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic or other
limitations permitted by applicable law.
Nondisclosure
You expressly agree and understand that the Combined Group or its Affiliates own
and/or control information and material which is not generally available to
third parties and which Combined Group or its Affiliates consider confidential,
including, without limitation, methods, products, processes, customer lists,
trade secrets and other information applicable to its business and that it may
from time to time acquire, improve or produce additional methods, products,
processes, customers lists, trade secrets and other information (collectively,
the Confidential Information). You acknowledge that each element of the
Confidential Information constitutes a unique and valuable asset of Combined
Group or its Affiliates, and that certain items of the Confidential Information
have been acquired from third parties upon the express condition that such items
would not be disclosed to Combined Group or its Affiliates and its officers and
agents other than in the ordinary course of business. You acknowledge that
disclosure of Combined Group or its Affiliates’ Confidential Information to
and/or use by anyone other than in Combined Group or its Affiliates’ ordinary
course of business would result in


4



--------------------------------------------------------------------------------




irreparable and continuing damage to Combined Group or its Affiliates.
Accordingly, you agree to hold the Confidential Information in the strictest
secrecy, and covenant that, during the term of your employment with Combined
Group or its Affiliates (or any member of the Combined Group or its Affiliates)
or at any time thereafter, you will not, without the prior written consent of
the Board of Directors, directly or indirectly, allow any element of the
Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by himself
or by any third parties, except in effecting your duties for Combined Group or
its Affiliates in the ordinary course of business. You agree to keep all such
records in connection with your employment as Combined Group or its Affiliates
may direct, and all such records shall be the sole and absolute property of
Combined Group or its Affiliates. You further agree that, within five (5) days
of Combined Group or its Affiliates’ request, you shall surrender to Combined
Group or its Affiliates any and all documents, memoranda, books, papers,
letters, price lists, notebooks, reports, logbooks, code books, salesmen
records, customer lists, activity reports, video or audio recordings, computer
programs and any and all other data and information and any and all copies
thereof relating to Combined Group or its Affiliates’ business or any
Confidential Information.
Notwithstanding the foregoing, nothing in this Agreement prohibits you from
voluntarily communicating, without notice to or approval by the Company, with
any federal or state government agency about a potential violation of a federal
or state law or regulation or to participate in investigations, testify in
proceedings regarding the Company's or an Affiliate’s past or future conduct, or
engage in any activities protected under whistle blower statutes. Further,
pursuant to the Defend Trade Secrets Act of 2016, you shall not be held
criminally, or civilly, liable under any federal or state trade secret law for
the disclosure of a trade secret that is made in confidence either directly or
indirectly to a federal, state, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, you may disclose trade secrets in a complaint, or other document,
filed in a lawsuit, or other proceeding, if such filing is made under seal.
Finally, if you file a lawsuit alleging retaliation by the Company or an
Affiliate for reporting a suspected violation of the law, you may disclose the
trade secret to your attorney and use the trade secret in the court proceeding,
if you file any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.
Clawback / Forfeiture


(a)
In the case of fraud, negligence, intentional or gross misconduct or other
wrongdoing on your part (or any other event or circumstance set forth in any
clawback policy implemented by the Company, including, without limitation, any
clawback policy adopted to comply with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder) that results in a material restatement of the Company’s
issued financial statements, you will (i) forfeit any unvested MTE RSUs and (ii)
be required to reimburse the Company for all or a portion, as determined by the
Committee in its sole discretion, of any income or gain realized on the
settlement of the MTE RSUs or the subsequent sale of Shares acquired upon
settlement of the MTE RSUs with respect to any fiscal year in which the
Company’s financial results are negatively impacted by such restatement.  You
agree to and shall be required to repay any such amount to the Company within 30
days after the Company demands repayment.  In addition, if the Company is
required by law to include an additional “clawback” or “forfeiture” provision to
outstanding awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or forfeiture provision shall
also apply to this Agreement as if it had been included on the Grant Date and
the Company shall promptly notify you of such additional provision.  In
addition, if you have engaged or are engaged in Detrimental Activity after your
employment or service with the Company or its Affiliates has ceased, then,
within 30 days after written demand by the Company, you shall return any income
or gain realized on the settlement of the MTE RSUs or the subsequent sale of
Shares acquired upon settlement of the MTE RSUs.

(b)
For purposes of this Agreement, “Detrimental Activity” means any of the
following:  (i) unauthorized disclosure of any Confidential Information or
proprietary information of the Combined Group, (ii) any activity that would be
grounds to terminate your employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group.  For purposes of the preceding sentence the
phrase “the Combined Group” shall mean “any member of the Combined Group or any
Affiliate”.



5



--------------------------------------------------------------------------------




General
The grant is not transferable and may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered, other than in the limited
circumstances specified in rule 14(b) of the Plan.
Sale or Transfer of Shares upon Death / Separation from Employment
Following your death or termination of employment or service with the Company
and its Affiliates for any reason, you (or your legal representative, if
applicable) must provide for all Shares underlying the released grant (including
those issued under this Agreement as well as Shares underlying released grants
issued under any other similar agreement, whether on account of termination or
previously released in connection with the vesting terms of such similar
agreement) to be liquidated or transferred to a third party broker after all
required documentation and tax withholding guidance is received no later than
six months following the later of (i) your death or the date of termination, as
applicable, or (ii) the latest Settlement Date (whether under this Agreement or
a similar agreement) occurring following your death or termination. If you (or
your legal representative, as applicable) fail to liquidate or transfer the
Shares prior to the end of the applicable six month period, the Company is
hereby authorized and directed by you to either, in the Company’s discretion:
(i) sell any such remaining Shares on your (or your legal representative’s)
behalf on the next trading date following the end of such period on which the
Company is not prohibited from selling such Shares; or (ii) transfer such Shares
to the Company’s stock transfer agent for registration in your (or your legal
representative’s) name. The Company will not be responsible for any gain or loss
or taxes incurred with respect to the Shares underlying the released grants in
connection with such liquidation or transfer.
Compliance with Law
Notwithstanding any other provision of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, the Company shall not be required to
deliver any Shares issuable upon settlement of the grant prior to the completion
of any registration or qualification of the Shares under any local, state,
federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (SEC) or of any other
governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of Shares.


Insider Trading/Market Abuse Laws
Your may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including the United States, the United Kingdom, and
your country, which may affect your ability to directly or indirectly, for
yourself of a third party, acquire or sell, or attempt to sell, Shares under the
Plan during such times you are considered to have “inside information” regarding
the Company (as defined by the laws in the applicable jurisdiction, including
the United States, the United Kingdom, and your country of residence), or may
affect the trade in Shares or the trade in rights to Shares under the Plan.
These laws may be the same or different from any Company insider trading policy.
You acknowledge that it is your responsibility to be informed of and compliant
with such regulations, and you should speak to your personal advisor on this
matter.
Foreign Asset/Account, Exchange Control and Tax Reporting
You may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including dividends, Dividend Equivalents and the proceeds
arising from the sale of Shares) derived from your participation in the Plan, to
and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of your country may require that you report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements and
should consult your personal legal advisor on this matter.
Governing Law
The grant and the provisions of this Agreement are governed by, and subject to,
the laws of England. All disputes arising out of or in connection with the rules
shall be subject to the exclusive jurisdiction of the courts of England and
Wales.
Language


6



--------------------------------------------------------------------------------




If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Electronic Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Severability
If any provision of the Agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any person or grant, or
would disqualify the Plan or any grant under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
grant, such provision shall be stricken as to such jurisdiction, person or grant
and the remainder of the Plan and any such grant shall remain in full force and
effect.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement.
Country-Specific Provisions
The grant shall be subject to the additional terms and conditions set forth in
Appendix A to this Agreement and to any special terms and provisions as set
forth in Appendix B for your country, if any. Moreover, if you relocate to one
of the countries included in Appendix B, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Appendices A
and B constitute part of this Agreement.
Imposition of Other Requirements    
The Company reserves the right to impose other requirements on your
participation in the Plan, on the grant and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
This Agreement is notice of your grant under the Plan and should be kept in a
safe place.
EXECUTED AND DELIVERED     )
AS A DEED BY CARNIVAL PLC    )
ACTING BY A DIRECTOR        )
AND A DIRECTOR            )
OR THE SECRETARY        )






/s/ Arnold W. Donald          /s/ Arnaldo Perez        
Arnold W. Donald, Director             Arnaldo Perez, Secretary


7



--------------------------------------------------------------------------------




APPENDIX A
VESTING SCHEDULE


Your grant is subject to a Restricted Period. In this case the Restricted Period
commenced on the Grant Date of the grant and expires on the [NUMBER OF YEARS]
anniversary of the Grant Date specified in your EquatePlus portfolio. Vesting of
the grant is subject to your being employed by the Combined Group or an
Affiliate through the Restricted Period.




8



--------------------------------------------------------------------------------




APPENDIX B
Country Specific Information


TERMS AND CONDITIONS
This Appendix B includes additional terms and conditions that govern the grant
made to you if you reside in one of the countries listed herein. This Appendix B
forms part of the Agreement. These terms and conditions are in addition to, or
if so indicated, in place of, the terms and conditions in the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, are considered a resident of another country for local
law purposes or transfer employment and/or residency between countries after the
Grant Date, the Company shall, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to you under
these circumstances.
NOTIFICATIONS
This Appendix B also includes information regarding exchange controls,
securities laws and certain other issues of which you should be aware with
respect to your participation in the Plan. The information is based on the
exchange control, securities laws and other laws in effect in the respective
countries as of November [YEAR]. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time you vest in the grant or when you sell the Shares
acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a resident of another country
for local law purposes or transfer employment and/or residency between countries
after the Grant Date, the information contained herein may not be applicable in
the same manner to you.
Capitalized terms not explicitly defined in this Appendix B but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
[COUNTRY SPECIFIC TERMS]


9

